Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 16/791,380 filed on February 14, 2020. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 2020/0045163) herein after “Hwang”.
Claim 1
Hwang teaches a method, comprising: 
accessing user data associated with a user including: time dependent data, and static profile data, accessing a first set of application data for each application of a set of applications [i.e. receiving and accessing user’s input for operating application recommendation function which includes time/range of time, and user’s information/location/situation; and a first shortcut related applications is displayed and accessed] (Hwang, 0020, 0271, 0278, 0325); 
inputting the user data for the user and the first set of application data for each application to a first deep-learning model trained to predict a likelihood of a user selecting an application by associating the user data with application data for each application [i.e. applying the user inputted data to a first learning model trained to recommend a first shortcut related to applications on basis of a result of the applying] (Hwang, 0020, 0044-0045, 0315); 
generating, via the first deep-learning model, a relevance score for each application [i.e. a usage information is determined/generated for each application] (Hwang, 0267); 
determining, based on the relevance score, a first subset of applications the user is likely to select based on the user data and the first set of application data [i.e. the first shortcut related to applications is determined based on the usage information] (Hwang, 0020, 0048); 
inputting the user data for the user and a second set of application data for the first subset of applications to a second deep-learning model trained to predict a likelihood of a length of time the user will use an application in the first subset of applications [i.e. applying the user inputted preset data to a second learning model trained to recommend a second shortcut related to preset applications on basis of a result of the applying associated with a range of time] (Hwang, 0045, 0048, 0278, 0315); 
generating, via the second deep-learning model, a connection score for each application in the first subset of applications [i.e. the usage information related to preset application is determined/generated for each application] (Hwang, 0048, 0267); and 
displaying a second subset of applications from the first subset of applications as a personalized recommendation to the user [i.e. displaying on a display of the electronic device a first shortcut related to the application and the second shortcut related to the preset applications] (Hwang, 0020).  

Claim 2
Hwang teaches the method of Claim 1, wherein the method further comprises: generating an engagement score based on the relevance score and connection score for each application in the first subset of applications [i.e. the usage information include application usage information, network usage information (e.g. network connection usage)] (Hwang, 0024).  

Claim 3
Hwang teaches the method of Claim 1, wherein the method further comprises generating the time dependent data by: identifying each user action performed by the user in a time segment and aggregating the user action by type for the time segment [i.e. estimating amounts of time the user is expected not to use and/or touch type (e.g. long key touch, voice input type by user) the electronic devices for training the learning model] (Hwang, 0270, 0323).  

Claim 4
Hwang teaches the method of Claim 3, wherein the method further comprises: generating the time dependent data on a periodic basis [i.e. generating a predetermined period of time or a range of time] (Hwang, 0278, 0317); and upon generating new time dependent data, updating the user action by type for each time segment [i.e. based upon an update, the electronic device may re-train the learning model with training data that reflects the user reaction (e.g. user reading)] (Hwang, 0278-0279, 0317).  

Claim 5
Hwang teaches the method of Claim 3, wherein the time dependent data includes at least a first time segment and a second time segment, and wherein the first time segment and the second time segments are associated with different amounts of time [i.e. the range of time for the user at home is from 12pm, and the other range of time for the food delivery recommended to the user is from 3pm] (Hwang, 0278-0279).  

Claim 6
Hwang teaches the method of Claim 1, wherein the second deep-learning model is trained using an application lifetime value for each application [i.e. the second learning model is trained to recommend a second shortcut related to preset applications on basis of a result of the applying associated with the range of time] (Hwang, 0045, 0048, 0278).  

Claim 7
Hwang teaches the method of Claim 1, wherein the first set of application data includes an application identification [i.e. the first shortcut of related application includes type/name of application such as reading application or camera application] (Hwang, 0045, 0278, 0298), and wherein the second set of application data includes: user search history for applications; the relevance score of an application; and a topic corresponding to the application [i.e. the second shortcut of preset application comprises usage application information, history information, and context information corresponding to the user request which used for training the learning model] (Hwang, 0048, 0178-0179, 0290).

Claims 8-14 do not teach or define any new limitation other than above claims 1-7. Therefore, claims 8-14 are rejected for similar reasons. 
Claims 15-20 do not teach or define any new limitation other than above claims 1-6. Therefore, claims 15-20 are rejected for similar reasons. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459